DETAILED ACTION
Response to Amendment
The amendment was received 5/5/21. Claims 1-20 are pending.
Claim Objections
Claims 3,6-8,13 and 16-18 are objected to because of the following informalities:   
Regarding claim 3, line 4 is objected for extraneous grammar: “is”. In contrast, 
claim 8 has similar context but does not use “is”.
Regarding claim 6, line 8 is objected for missing “of”.
Thus, claims 7 and 8 are objected for depending on claim 6.
Regarding claim 13, claim 13 is objected the same as claim 3.
Regarding claim 16, claim 16 is objected the same as claim 6.
Thus, claims 17 and 18 are objected for depending on claim 16.
Appropriate correction is required.
Accordingly, this is suggested for claims 3,6,13 and 16, wherein [[brackets]], as in “[[is]]”, is deletion and underline, as in “of”, is addition:








Claim 3 (Suggested: [[is]]): The apparatus according to claim 1, wherein the circuitry is further configured to acquire the neural network, wherein the neural network has been trained using the target data that is acquired by averaging the X-rays detected by the plurality of detectors to obtain a signal to noise ratio [[is]] greater than a signal to noise ratio of the input data, thereby training the neural network to denoise an input that is applied to the neural network.
	
Claim 6 (Suggested: of): The apparatus according to claim 1, wherein the circuitry is further configured to train the neural network by 

obtaining the training dataset comprising input sinograms paired with respective target sinograms, 

using the neural network to generate output sinograms from the respective input sinograms by applying a given input sinogram to the neural network, thereby generating a corresponding output sinogram, and 

training the neural network by iteratively adjusting weighting coefficients of the neural network to minimize a value of a loss function, the loss function measuring a disagreement between the output sinogram and a target sinogram that corresponds to the output sinogram.

Claim 13 (Suggested: [[is]]): The method according to claim 11, wherein the step of acquiring the neural network further includes that the neural network has been trained using the target data that is acquired by averaging the X-rays detected by the plurality of detectors to obtain a signal to noise ratio [[is]] greater than a signal to noise ratio of the input data, thereby training the neural network to denoise an input that is applied to the neural network.

Claim 16 (Suggested: of): The method according to claim 11, further comprising train the neural network by 

obtaining the training dataset comprising input sinograms paired with respective target sinograms, 

using the neural network to generate output sinograms from the respective input sinograms by applying a given input sinogram to the neural network, thereby generating a corresponding output sinogram, and 

training the neural network by iteratively adjusting weighting coefficients of the neural network to minimize a value of a loss function, the loss function measuring a disagreement between the output sinogram and a target sinogram that corresponds to the output sinogram.


Response to Arguments
Applicant’s arguments, see remarks, page 8, filed 5/5/21, with respect to the claim objection and the 35 USC 112(b) rejection have been fully considered and are persuasive.  The claim objection of claims 1-20 has been withdrawn in the Office action of 2/5/21, page 2. The 35 USC 112(b) rejection of claims 1-20 has been withdrawn in the Office action of 2/5/21, page 5. 
Allowable Subject Matter
Claims 1,2,4,5,9-12,14,15,19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed because the prior art does not teach the claimed “neural network” in the context of the claimed “large-focal-spot-size X-ray projection data” and the “small-focal-spot-size X-ray projection data”.
	Thus, claims 2,4,5,9 and 10 are allowed for depending on claim 1.
	Claim 11 is allowed the same as claim 1.
	Thus, claims 12,14,15,19 and 20 are allowed for depending on claim 11.
For example:







PENG et al. (Focal Spot Intensity Distribution Estimation of X-ray
tube via Machine Learning) teaches the claimed “neural network” as shown in fig. 1: “CNN model” and appears to teach small and large spot sizes with radius “R” in fig. 1: “15 Normalized Features”; however, Peng is silent regarding the “15 Normalized Features” being small or large as claimed. Is a radius “R” of 15 feet large or small? Hindsight from applicant’s invention would have to be applied to “R” to determine large and small sizes. Instead, PENG teaches a “large” “input image” (said fig. 1: “1024 X 1024” and “512 X 256”) in page 2:
“1.1 CNN Method
At first, the method of directly fitting the source intensity distribution based on CNN
(Convolutional Neural Network) was considered. Considering the size of the input image is large and the difference between the images is small, it was difficult to achieve the desired result by using the transfer learning method. So, a simple CNN was trained. The network architecture for focal spot distribution estimation is shown in Figure 1.”; 


and











Xingying et al. (CN107644225A with machine translation) is pertinent as teaching the claimed “neural network” and the claimed “threshold” and the claimed “size” via:
“ABSTRACT: 
The invention provides a lung focus identification method and device and a realization device.  The lung focus identification method comprises steps of obtaining a CT image of a lung, inputting the CT image into a first identification model and a second identification model which are established in advance, outputting a corresponding first identification result and second identification result, wherein the first identification model is obtained by training a neural network for identifying a focus area having a size greater than a first threshold value and the second identification model is obtained by training the neural network for identifying a focus area having a size smaller than a second threshold value, and determining a final lung focus identification result according to the first identification result and the second identification result.  The lung focus identification method and device and the realization device can identify the focus areas of different sizes through different identification models of different neural networks, and can comprehensive identify the areas of big focus and small focus in the CT image while guaranteeing an operation rate.”

However, Xingying does not teach the claimed “focal spot” or “projection”. Instead, Xingying teaches a “CT image” and “focus area” or “focus area of different sizes” or “big focus and small focus in the CT image”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Thus, claims 3,6-8,13 and 16-18 can be allowed pending the above claim objection of claims 3,6-8,13 and 16-18.



Conclusion
This application is in condition for allowance except for the following formal matters: 
The above claim objection of claims 3,6-8,13 and 16-18 regarding being extraneous via “is” and missing the word “of”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667